1 LAW OFFICE OF TODD D. LERAS
  Todd D. Leras, CA SBN 145666
2 455 Capitol Mall, Suite 802
  Sacramento, CA 95814
3 Telephone: (916) 504-3933

4    Attorney for Defendant
     ZACHERY BASTIEN
5

6

7
                                    IN THE UNITED STATES DISTRICT COURT
8
                                      EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                             CASE NO. 2:16-CR-224 GEB
11
                 Plaintiff,                                STIPULATION AND ORDER VACATING
12                                                         PRE-TRIAL MOTION HEARING DATE
                               v.
13
     ZACHERY JOSEPH BASTIEN, and
14   JENIVIVE SAHRA JANE MCINTYRE,                         Date: April 26, 2019
                                                           Time: 9:00 a.m.
15               Defendants.                               Court: Hon. Garland E. Burrell, Jr.
16

17

18

19
            It is hereby stipulated by the parties as follows:
20
            1.     This matter is presently set for a Hearing on Pre-Trial Motions on April 26, 2019. It
21
                  is further set for a Trial Confirmation Hearing on May 3, 2019, at 9:00 a.m., followed
22
                  by a Jury Trial scheduled to commence on June 25, 2019.
23
            2. There are presently no pre-trial motions filed or pending. The parties therefore
24
                  request to vacate the Motion Hearing Date set for April 26, 2019.
25
     ///
26
     ///
27
     ///
28
                                                           1
     STIPULATION & ORDER CONTINUING TCH
30
1            3. The Trial Confirmation Hearing and Jury Trial Date shall remain as set. An order

2                excluding time under the Speedy Trial Act for attorney preparation, up to and

3                including the June 25, 2019 trial date, has previously been entered at a Status

4                Conference held on August 31, 2018.

5            Assistant U.S. Attorney Kevin Khasigian and Attorney Chris Cosca have authorized Attorney

6    Todd D. Leras via email to sign this stipulation on behalf of their respective clients.

7

8            Dated: April 24, 2019                            /s/ Todd Leras
                                                              ___________________________
9                                                             TODD LERAS
                                                              Attorney for Defendant
10                                                            ZACHERY BASTIEN
11

12           Dated: April 24, 2019                            /s/ Todd Leras for
                                                              ___________________________
13                                                            CHRIS COSCA
                                                              Attorney for Defendant
14                                                            JENIVIVE MCINTYRE
15

16           Dated: April 24, 2019                            MCGREGOR W. SCOTT
                                                              United States Attorney
17
                                                              /s/ Todd Leras for
18                                                   By:      _______________________
                                                              KEVIN KHASIGIAN
19
                                                              Assistant United States Attorney
20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER VACATING
     PRE-TRIAL MOTION HEARING DATE                           1
30
1                                                    ORDER

2           The Court, having received, read, and considered the stipulation of the parties, orders that

3    the Pre-Trial Motion Hearing set for April 26, 2019 is vacated. The Trial Confirmation Hearing

4    on May 3, 2019, and the Jury Trial scheduled to commence June 25, 2019, remain as scheduled.

5                  IT IS SO ORDERED.

6           Dated: April 25, 2019

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER VACATING
     PRE-TRIAL MOTION HEARING DATE                       2
30
